DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 05/22/2019. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/05/2019 and 11/19/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 1: Claim 1 is directed to a mapping system to identify building entrances and exit points.
Under Step 2A – Prong 1:
Claim 1 recites the abstract idea of determining building accessors based on probe information. This abstract idea is described in at least claims 1, 9 and 17 by receive probe data points, …., wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus, determine a location for each of the probe data points, determine probe data point candidates for a first edge of a building, generate, …, a probe density histogram for the first edge of the building, determine, from the multi-modal histogram, a number of statistically significant peaks and provide data for navigational assistance based on the computed accessors to the building. These steps fall into the mental processes groups of abstract ideas as they include, mentally or using the aid of pen and paper. These limitations as drafted processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind. Nothing in claim 1 precludes the idea form practically being performed in the human mind.
Under Step 2A – Prong 2:
The claim recite additional elements including each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram, from the multi-modal histogram. These additional elements are considered to be directed to insignificant solution activity as the steps gather data necessary to perform the abstract idea and outputting results. These additional steps 
Under Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claim 2-8, 10-16, 19 and 20: 
Dependent claims 2-8, 10-16, 19 and 20 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 2-10 and 12-20 are not patent eligible.
Examiner notes the same arguments apply to independent claims 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 20180087922 A1, in view of Dorum et al., US 20160239983 A1 and in view of Modica et al., US 20140248900 A1, hereinafter referred to as Wu, Dorum and Modica, respectively.
Regarding claim 1, Wu discloses a mapping system comprising: a memory comprising map data; and processing circuitry configured to: 
receive probe data points, each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus (When there is an adequate number of walking probes, i.e. probe data, that intersect with the building at the same area around the entrance, the map service of some embodiments identifies this entrance as one of the proper entrances to the POI associated with the footprint. Some embodiments identify each entrance separately, when there are enough walking probe traces for each point of entry, i.e. plurality of probe apparatuses – See at least ¶47. As described above, each GPS enabled mobile device that participates in an entry point probing stores location data collected by its GPS receiver and other sensors. A mobile device participating in the location data collection for a map service accumulates data continuously. The accumulated data includes position, and heading data, i.e. trajectory information, derived from GPS coordinates and/or other data received from other sensors of the device – See at least ¶48); 
determine a location for each of the probe data points (A mobile device participating in the location data collection for a map service accumulates data continuously – see at least ¶48); 
determine probe data point candidates for a first edge of a building, wherein the probe data point candidates for the first edge of the building have a location within a buffer zone of the first edge of the building (The area of the parking lot can be considered the “buffer zone” of the first edge of the building and the area around the entrance – See at least ¶47, 48 and FIG. 2); 
determine, of the probe data point candidates, probe data points entering or exiting the building (Therefore, the process determines which walking probe traces in the subset intersect with a building footprint, i.e. exit and entering the building. When the process identifies all the walking probe traces that intersect with the building footprint, the process performs the required cluster and centroid analyses in order to identify proper points of entry and exit for the building – See at least ¶106 and 119); and 
provide data for navigational assistance based on the computed accessors to the building (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).

Wu fails to explicitly disclose generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building; apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Dorum teaches generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building (Using density, i.e. volume, of the probe data and direction associated with a pixel and neighboring pixel, may allow for computation of a local histogram of probe data density of the target, i.e. building in each direction and estimates the probe data density of the building, i.e. width of the first edge of the building and entry and exit of the building – See at least ¶44).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data.


The combination of Wu and Dorum fails to explicitly disclose apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Modica teaches:
apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51); and 
determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building A structure access characteristic may be a structure access status. A structure access status may be determined from a comparison between historical data and recently received mobile device data. A structure access status may be active, inactive, or any other description of the status of a structure access – See at least ¶10. Peaks represent an access point to the building in the first edge – See at least ¶76 and FIG. 10).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 2, Wu discloses determine, from the multi-modal histogram, a distance of each statistically significant peak from a reference point on the first edge of the building (From the histogram model, i.e. multi-model histogram, a distance of each statistically significant peak from a reference point on the first edge of the building – See at least ¶13).

Regarding claim 3, Wu discloses:
generate a perspective view of the first edge of the building (Perspective view of the edge of the building – See at least ¶170); 
identify accessors in the first edge of the building in the perspective view (identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data received from a set of mobile devices over a specific period of time – See at least ¶2); and 
provide for navigation assistance using the generated perspective view with identified accessors (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).

Regarding claim 5, the combination of Wu and Dorum fails to explicitly disclose wherein the deconvolution method comprises a Maximum Entropy Method.
However, Modica teaches deconvolution method comprises a Maximum Entropy Method (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51. Examiner notes the method used in Modica reference is the same method as the maximum entropy method where data is being compared to each other).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of wherein the deconvolution method comprises a Maximum Entropy Method, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 6, Wu discloses model location error of the probe data points within the buffer zone of the first edge of the building using a point spread function and generate the multi-modal histogram for the first edge of the building (As with any other crowd sourced data collection, a few inaccurate entrance points may be calculated due to the existence of various sources of error. Some of these sources include, GPS errors, inaccurate or incorrect parcel boundary polygon shape, and inaccurate or incorrect road network data (e.g., bad road shapes or bad road attributes). For inaccurate parcel data and/or road data not much can be done, except reporting the errors to the data providers to correct the errors – see at least ¶116 and 117).


However, Modica teaches apply the deconvolution method to the probe density histogram using the point spread function (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of apply the deconvolution method to the probe density histogram using the point spread function, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 7, Wu discloses identify probe data points entering or exiting the building through the first edge of the building based on a respective probe trajectory indicating a crossing of the first edge of the building (identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data received from a set of mobile devices over a specific period of time. The method of some embodiments identifies one or more vehicle points of entry to an enclosed area (e.g., a parking garage) associated with a point of interest, as well as one or more exit points from the enclosed area. The method also identifies one or more points of entry to a building associated with the POI – See at least ¶2).

Regarding claim 8, Wu discloses wherein the processing circuitry is further configured to distinguish accessors to the building as entrances or exits based on a direction of the probe trajectories crossing the first edge of the building (Therefore, the process determines which walking probe traces in the subset intersect with a building footprint, i.e. exit and entering the building. When the process identifies all the walking probe traces that intersect with the building footprint, the process performs the required cluster and centroid analyses in order to identify proper points of entry and exit for the building – See at least ¶106 and 119).

Regarding claim 9, Wu discloses a mapping system comprising: a memory comprising map data; and processing circuitry configured to: 
receive probe data points, each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus (When there is an adequate number of walking probes, i.e. probe data, that intersect with the building at the same area around the entrance, the map service of some embodiments identifies this entrance as one of the proper entrances to the POI associated with the footprint. Some embodiments identify each entrance separately, when there are enough walking probe traces for each point of entry, i.e. plurality of probe apparatuses – See at least ¶47. As described above, each GPS enabled mobile device that participates in an entry point probing stores location data collected by its GPS receiver and other sensors. A mobile device participating in the location data collection for a map service accumulates data continuously. The accumulated data includes position, and heading data, i.e. trajectory information, derived from GPS coordinates and/or other data received from other sensors of the device – See at least ¶48); 
determine a location for each of the probe data points (A mobile device participating in the location data collection for a map service accumulates data continuously – see at least ¶48); 
determine probe data point candidates for a first edge of a building, wherein the probe data point candidates for the first edge of the building have a location within a buffer zone of the first edge of the building (The area of the parking lot can be considered the “buffer zone” of the first edge of the building and the area around the entrance – See at least ¶47, 48 and FIG. 2); 
determine, of the probe data point candidates, probe data points entering or exiting the building (Therefore, the process determines which walking probe traces in the subset intersect with a building footprint, i.e. exit and entering the building. When the process identifies all the walking probe traces that intersect with the building footprint, the process performs the required cluster and centroid analyses in order to identify proper points of entry and exit for the building – See at least ¶106 and 119); and 
provide data for navigational assistance based on the computed accessors to the building (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).
Wu fails to explicitly disclose generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building; apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Dorum teaches generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building (Using density, i.e. volume, of the probe data and direction associated with a pixel and neighboring pixel, may allow for computation of a local histogram of probe data density of the target, i.e. building in each direction and estimates the probe data density of the building, i.e. width of the first edge of the building and entry and exit of the building – See at least ¶44).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and include the feature of generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building, as taught by Dorum, to provide accurate points of exit and entry points for a mobile device.
The combination of Wu and Dorum fails to explicitly disclose apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Modica teaches:
apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51); and 
A structure access characteristic may be a structure access status. A structure access status may be determined from a comparison between historical data and recently received mobile device data. A structure access status may be active, inactive, or any other description of the status of a structure access – See at least ¶10. Peaks represent an access point to the building in the first edge – See at least ¶76 and FIG. 10).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 10, Wu discloses determine, from the multi-modal histogram, a distance of each statistically significant peak from a reference point on the first edge of the building (From the histogram model, i.e. multi-model histogram, a distance of each statistically significant peak from a reference point on the first edge of the building – See at least ¶13).

Regarding claim 11, Wu discloses:
generate a perspective view of the first edge of the building (Perspective view of the edge of the building – See at least ¶170); 
identify accessors in the first edge of the building in the perspective view (identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data received from a set of mobile devices over a specific period of time – See at least ¶2); and 
provide for navigation assistance using the generated perspective view with identified accessors (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).

Regarding claim 13, the combination of Wu and Dorum fails to explicitly disclose wherein the deconvolution method comprises a Maximum Entropy Method.
However, Modica teaches deconvolution method comprises a Maximum Entropy Method (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51. Examiner notes the method used in Modica reference is the same method as the maximum entropy method where data is being compared to each other).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of wherein the deconvolution method comprises a Maximum Entropy Method, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 14, Wu discloses model location error of the probe data points within the buffer zone of the first edge of the building using a point spread function and generate the multi-modal histogram for the first edge of the building (As with any other crowd sourced data collection, a few inaccurate entrance points may be calculated due to the existence of various sources of error. Some of these sources include, GPS errors, inaccurate or incorrect parcel boundary polygon shape, and inaccurate or incorrect road network data (e.g., bad road shapes or bad road attributes). For inaccurate parcel data and/or road data not much can be done, except reporting the errors to the data providers to correct the errors – see at least ¶116 and 117).


However, Modica teaches apply the deconvolution method to the probe density histogram using the point spread function (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of apply the deconvolution method to the probe density histogram using the point spread function, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 15, Wu discloses identify probe data points entering or exiting the building through the first edge of the building based on a respective probe trajectory indicating a crossing of the first edge of the building (identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data received from a set of mobile devices over a specific period of time. The method of some embodiments identifies one or more vehicle points of entry to an enclosed area (e.g., a parking garage) associated with a point of interest, as well as one or more exit points from the enclosed area. The method also identifies one or more points of entry to a building associated with the POI – See at least ¶2).

Regarding claim 16, Wu discloses wherein the processing circuitry is further configured to distinguish accessors to the building as entrances or exits based on a direction of the probe trajectories crossing the first edge of the building (Therefore, the process determines which walking probe traces in the subset intersect with a building footprint, i.e. exit and entering the building. When the process identifies all the walking probe traces that intersect with the building footprint, the process performs the required cluster and centroid analyses in order to identify proper points of entry and exit for the building – See at least ¶106 and 119).

Regarding claim 17, Wu discloses a mapping system comprising: a memory comprising map data; and processing circuitry configured to: 
receiving probe data points, each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus (When there is an adequate number of walking probes, i.e. probe data, that intersect with the building at the same area around the entrance, the map service of some embodiments identifies this entrance as one of the proper entrances to the POI associated with the footprint. Some embodiments identify each entrance separately, when there are enough walking probe traces for each point of entry, i.e. plurality of probe apparatuses – See at least ¶47. As described above, each GPS enabled mobile device that participates in an entry point probing stores location data collected by its GPS receiver and other sensors. A mobile device participating in the location data collection for a map service accumulates data continuously. The accumulated data includes position, and heading data, i.e. trajectory information, derived from GPS coordinates and/or other data received from other sensors of the device – See at least ¶48); 
determining a location for each of the probe data points (A mobile device participating in the location data collection for a map service accumulates data continuously – see at least ¶48); 
determining probe data point candidates for a first edge of a building, wherein the probe data point candidates for the first edge of the building have a location within a buffer zone of the first edge of the building (The area of the parking lot can be considered the “buffer zone” of the first edge of the building and the area around the entrance – See at least ¶47, 48 and FIG. 2); 
determining, of the probe data point candidates, probe data points entering or exiting the building (Therefore, the process determines which walking probe traces in the subset intersect with a building footprint, i.e. exit and entering the building. When the process identifies all the walking probe traces that intersect with the building footprint, the process performs the required cluster and centroid analyses in order to identify proper points of entry and exit for the building – See at least ¶106 and 119); and 
provide data for navigational assistance based on the computed accessors to the building (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).
Wu fails to explicitly disclose generating, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building; applying a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determining, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Dorum teaches generating, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building (Using density, i.e. volume, of the probe data and direction associated with a pixel and neighboring pixel, may allow for computation of a local histogram of probe data density of the target, i.e. building in each direction and estimates the probe data density of the building, i.e. width of the first edge of the building and entry and exit of the building – See at least ¶44).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and include the feature of generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building, as taught by Dorum, to provide accurate points of exit and entry points for a mobile device.
The combination of Wu and Dorum fails to explicitly disclose applying a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determining, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building.
However, Modica teaches:
applying a deconvolution method to the probe density histogram to obtain a multi-modal histogram (A method is provided for receiving mobile device data from a plurality of mobile devices, comparing the mobile device data with cartographic data of a structure, and determining a structure access characteristic based on the comparison – See at least ¶6. The structure access characteristic may be determined using any method, i.e. deconvolution method. For example, data clustering and/or machine learning algorithms may be used – See at least ¶51); and 
A structure access characteristic may be a structure access status. A structure access status may be determined from a comparison between historical data and recently received mobile device data. A structure access status may be active, inactive, or any other description of the status of a structure access – See at least ¶10. Peaks represent an access point to the building in the first edge – See at least ¶76 and FIG. 10).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu and Dorum and include the feature of apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building, as taught by Modica, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 18, Wu discloses determine, from the multi-modal histogram, a distance of each statistically significant peak from a reference point on the first edge of the building (From the histogram model, i.e. multi-model histogram, a distance of each statistically significant peak from a reference point on the first edge of the building – See at least ¶13).

Regarding claim 19, Wu discloses:
generate a perspective view of the first edge of the building (Perspective view of the edge of the building – See at least ¶170); 
identify accessors in the first edge of the building in the perspective view (identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data received from a set of mobile devices over a specific period of time – See at least ¶2); and 
provide for navigation assistance using the generated perspective view with identified accessors (A navigation application of some embodiments that uses this map service to provide navigation instructions to a user is described by reference to FIGS. 8 and 9 – See at least ¶119).

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 20180087922 A1, in view of Dorum et al., US 20160239983 A1, in view of Modica et al., US 20140248900 A1, as applied to claims 1, 9 and 17 above and further in view of Stenneth, US 20150170514 A1, hereinafter referred to as Wu, Dorum, Modica and Stenneth, respectively.
Regarding claim 4, the combination of Wu, Dorum and Modica fails to explicitly disclose sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the 
However, Stenneth teaches:
sub-divide a width of the first edge into a plurality of bins according to a chosen bin size (The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin, wherein the bucket refers to a tabulated collection of data points that all fall within a specified range – See at least ¶55 and FIGS 11 and 12); 
bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building (The histogram in FIG. 12 shows the heading distribution during the time period, wherein each heading data point is placed into a particular heading bucket. The size of each bucket may be varied – See at least ¶55); and 
generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge (Density of probe data is measured in each bin size – See at least ¶66).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Dorum and Modica and include the feature of sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building; and generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge, as taught by Stenneth, to provide accurate points of exit and entry points for a mobile device.

Regarding claim 12, the combination of Wu, Dorum and Modica fails to explicitly disclose sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building; and generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge.
However, Stenneth teaches:
sub-divide a width of the first edge into a plurality of bins according to a chosen bin size (The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin, wherein the bucket refers to a tabulated collection of data points that all fall within a specified range – See at least ¶55 and FIGS 11 and 12); 
bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building (The histogram in FIG. 12 shows the heading distribution during the time period, wherein each heading data point is placed into a particular heading bucket. The size of each bucket may be varied – See at least ¶55); and 
generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge (Density of probe data is measured in each bin size – See at least ¶66).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data. Stenneth teaches generating probe density histogram based on a volume of probe data points
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Dorum and Modica and include the feature of sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building; and generate the probe density histogram based on a 

Regarding claim 20, the combination of Wu, Dorum and Modica fails to explicitly disclose sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building; and generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge.
However, Stenneth teaches:
sub-divide a width of the first edge into a plurality of bins according to a chosen bin size (The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin, wherein the bucket refers to a tabulated collection of data points that all fall within a specified range – See at least ¶55 and FIGS 11 and 12); 
bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building (The histogram in FIG. 12 shows the heading distribution during the time period, wherein each heading data point is placed into a particular heading bucket. The size of each bucket may be varied – See at least ¶55); and 
Density of probe data is measured in each bin size – See at least ¶66).
Wu discloses identifying one or more points of entry to and/or exit points from a point of interest (POI) using crowd sourced data. Dorum teaches generating map geometry based on a received image and probe data. Modica teaches structure access determined from mobile data. Stenneth teaches generating probe density histogram based on a volume of probe data points
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu, Dorum and Modica and include the feature of sub-divide a width of the first edge into a plurality of bins according to a chosen bin size; bin each probe data point of the probe data points entering and exiting the building to a respective one of the plurality of bins corresponding to a distance of the respective probe data point from a reference point on the first edge of the building; and generate the probe density histogram based on a volume of probe data points in each bin across the width of the first edge, as taught by Stenneth, to provide accurate points of exit and entry points for a mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662